Title: To Thomas Jefferson from James Madison, 15 August 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Orange Aug. 15. 1806.
                        
                        I left Washington on the morning of the 6th. and ended my journey on Saturday evening. Having received no
                            communications from the office before the mail which arrived the day before yesterday, and concluding that your trip to Bedford
                            was probably undertaken about this time I have been the less in a hurry to trouble you with a letter. I now inclose
                            several papers transmitted by Mr. Wagner. Among them is a letter from Cathcart & another from the mayor of N. York
                            explaining the situation of the refractory Tunisians. If the answer
                            to that of the Mayor which is inclosed, be approved, I must beg the favor of you to forward it as addressed to Mr. Wagner.
                        I found at the post office your favor of the 2d. instant. In the answer to the King of Wurtemberg, I have
                            taken the liberty to pencil an alteration relieving it from the appearance of admitting a right in every Govt. to new model itself, independently of the nation. If
                            the change of idea be thought for the better, you will be able to improve the expression, and will either send it back to
                            me, or forward it directly to the office to be prepared for your signature, as you may chuse. Just as I was starting from
                            Washington I recd. the inclosed letter from Dr. Thornton disclosing the perturbation excited in his mind, by some of
                            the operations of Mr laTrobe. 
                  With perfect respect & attachment I remain yrs.
                        
                            James Madison
                            
                        
                        
                            The drouth here continues with a severity truly distressing.
                        
                    